United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 00-2291SI
                                    ___________

United States of America,                *
                                         * On Appeal from the United
            Appellee,                    * States District Court
                                         * for the Southern District
      v.                                 * of Iowa.
                                         *
Jose Frodeyl Campos,                     * [Not To Be Published]
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: April 24, 2001
                                Filed: May 7, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      Jose Frodeyl Campos pleaded guilty to conspiring to distribute
methamphetamine, in violation of 21 U.S.C. § 846. The District Court1 denied his
request for a downward departure on the basis of his cultural assimilation into the
United States. Campos was sentenced to eight years imprisonment and three years




      1
       The Honorable R. E. Longstaff, Chief Judge, United States District Court for
the Southern District of Iowa.
supervised release. On appeal, he argues that the Court erroneously concluded that it
lacked authority to depart.

       We have carefully reviewed the transcript of the sentencing hearing. The District
Court’s comments show that it did not believe it lacked authority to grant a cultural-
assimilation downward departure; rather, it assumed for the sake of argument that it had
authority to grant such a departure, but denied Campos one because of the particular
facts and circumstances of his case. Thus, the matter is unreviewable on appeal. See
United States v. Edwards, 225 F.3d 991, 992-93 (8th Cir. 2000), cert. denied, 121 S.
Ct. 834 (2001); United States v. Lipman, 133 F.3d 726, 731-32 (9th Cir. 1998).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-